



Exhibit 10.1

[smg201404178kexhibit1_image1.gif]
AND RELEASE OF ALL CLAIMS
SEPARATION AGREEMENT


NOTICE: READ BEFORE YOU SIGN!
This agreement contains a RELEASE. We advise that you consult an ATTORNEY.


THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (“Agreement”) is made and
entered into by and between Lawrence Hilsheimer (Employee”) and The Scotts
Company LLC (“Company”);


WHEREAS, Employee’s last day of employment with Company shall be April 14, 2014
(the “Termination Date”);


WHEREAS, Employee is covered as a Tier 1 Participant under the Company’s
Executive Severance Plan, the benefits of which are non-negotiable and only
available upon the Effective Date of this Agreement;


NOW THEREFORE, in exchange for and in consideration of the promises and
covenants contained herein, along with other good and valuable consideration,
the receipt of which is expressly acknowledged hereby, the parties agree as
follows:


1.Severance Benefits. The parties agree that Employee has been separated from
service for a reason covered by the Company’s Executive Severance Plan (and that
receipt of this Agreement shall serve as a “Notice of Termination” as described
therein) and, thus, Employee is entitled to the benefits available under the
Executive Severance Plan (and no other benefits) and only entitled to such
benefits upon the Effective Date of this Agreement. The terms of the Executive
Severance Plan are hereby incorporated by reference and any inconsistency
between the terms of the Executive Severance Plan and this Agreement will be
resolved in favor of the terms of the Severance plan. The Company agrees to
provide Employee with the following (collectively, the “Severance Benefits”) :


(A)    Severance Pay equal to a continuation of salary, at Employee’s regular
base pay as of the Termination Date (the “Severance Pay”), payable in accordance
with standard Company payroll procedures for Twenty Four (24) months (the
“Severance Period”). The Severance Pay shall be subject to withholding and
deductions required by federal, state, and local taxing authorities with each
installment. In the event that Employee accepts re-

1
/s/ LH
Initials

--------------------------------------------------------------------------------



employment with Scotts during the Severance Period, Scotts’ obligation to
continue making severance payments will cease as of the date re-employment
begins. The Severance Pay shall begin to be paid on the first payroll date
following the Effective Date; provided, however, that if this Agreement would
allow the Effective Date to occur in either of two calendar years, then the
first payment of the Severance Pay shall be made on the first payroll date that
occurs in the second calendar year and that is after the Effective Date.


(B)    Outplacement services from Lee Hecht Harrison as outlined in the
Outplacement Summary attached. The duration of outplacement services will be as
outlined in the Outplacement Summary or until Employee accepts new employment,
whichever occurs first.


(C)    Employee shall be eligible to elect COBRA continuation benefits as to
medical, dental and vision insurance benefits, and participation in the Employee
Assistance Program as provided by applicable law. At the time each payment of
the Severance Pay is made pursuant to paragraph 1A, the Company shall also pay
Employee an amount equal to the COBRA premium charged by the Company to
terminated employees minus the premium Employee paid as an active employee for
the benefits for which Employee was enrolled on the Termination Date, all
calculated at the rates in effect at the Termination Date (a “Benefit Payment”).
This Benefit Payment will be made for each month starting with the month
following the Termination Date for the length of the Severance Period, up to a
maximum of eighteen (18) months. This payment shall be subject to any applicable
withholding and deductions required by federal, state, and local taxing
authorities.


(D)    Employee will be paid a Prorated Annual Bonus Award, which is the amount
Employee would have received had Employee remained employed for the entire
fiscal year/performance period, but pro-rated based upon the actual base salary
paid to the Employee during Employee’s period of employment during the fiscal
year/performance year through the Termination Date. The Prorated Annual Bonus
Award, if any, will be paid no later than December 15 of the calendar year
following the fiscal year/performance year during which Employee’s employment
terminated.


(E)    The restricted stock units and related dividend equivalents granted to
Employee on April 1, 2013, to the extent not previously vested, shall be vested
on the Termination Date. Such restricted stock units and related dividend
equivalents will be paid to Employee in accordance with, and subject to, the
terms of the agreement evidencing such award.


The Severance Benefits described herein shall be the only amounts paid by or on
behalf of Company, and no interest on this amount shall be paid.

2
/s/ LH
Initials

--------------------------------------------------------------------------------



Employee acknowledges and agrees that the benefits described above are the
benefits payable to Employee pursuant to the Executive Severance Plan and that
he/she is not entitled to any other benefits under the Executive Severance Plan
or any other plan or agreement. Employee otherwise acknowledges hereby the
receipt of all wages and other compensation or benefits to which Employee is
entitled as a result of Employee’s employment with Company through the
Termination Date.


Employee acknowledges and agrees that all Severance Benefits paid must be repaid
and the payment of any future Severance Benefits, if any, will cease in the
event that the Company, in its sole discretion, determines that Employee has
breached any post-employment obligations owed to the Company, including but not
limited to those set forth in any non-competition, non-solicitation and
confidentiality provision signed by the Executive.


2.    Release of Claims. Employee, on behalf of Employee and Employee’s spouse,
personal representatives, administrators, minor children, heirs, assigns, wards,
agents, and all other persons claiming by or through Employee, does hereby
forever release and discharge Company and its respective officers, directors,
shareholders, agents, employees, affiliates, subsidiaries, divisions,
predecessors, successors, and assigns (the “Released Parties”) from any and all
charges, claims, demands, judgments, causes of action, damages, expenses, costs,
and liabilities of any kind whatsoever. Employee expressly acknowledges that the
claims released by this paragraph include all rights and claims relating to
Employee’s employment with Company and the termination thereof, including
without limitation any claims Employee may have under the Age Discrimination in
Employment Act, as amended by the Older Worker Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Worker
Adjustment Retraining and Notification (WARN) Act, Ohio Revised Code Chapter
4112, Family and Medical Leave Act and any other federal, state, or local laws
or regulations governing employment relationships. This release specifically and
without limitation includes a release and waiver of any claims for employment
discrimination, wrongful discharge, breach of contract, or promissory estoppel,
and extends to all claims of every nature and kind, whether known or unknown,
suspected or unsuspected, presently existing or resulting from or attributable
to any act or omission of the Released Parties occurring prior to the execution
of this Agreement. The release contained herein does not apply to any claim or
to rights or claims first arising after the Effective Date of this Agreement,
nor does it apply to any claims for unemployment compensation, workers
compensation benefits, or vested benefits under ERISA.



3
/s/ LH
Initials

--------------------------------------------------------------------------------



3.    Right to Participate in Charge. Nothing in this agreement shall be
construed to mean that Employee may not file a charge with a governmental
agency, or participate in any investigation of a charge conducted by any
governmental agency. Employee nevertheless understands and agrees that because
of the waiver and release, he freely provides by signing this Agreement, he
cannot obtain any monetary relief or recovery from the Released Parties in any
proceeding.


4.    Knowing and Voluntary Act. Employee acknowledges and agrees that the
release set forth above is a general release. Employee, having been encouraged
to and having had the opportunity to be advised by counsel, expressly waives all
claims for damages which exist as of this date, but of which Employee does not
now know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known would materially affect Employee’s
decision to enter into this Agreement. Employee further agrees that Employee
accepts the Severance Benefits as a complete compromise of matters involving
disputed issues of law and fact and assumes the risk that the facts and law may
be other than Employee believes. Employee further acknowledges and agrees that
all the terms of this Agreement shall be in all respects effective and not
subject to termination or rescission by reason of any such differences in the
facts or law, and that Employee provides this release voluntarily and with full
knowledge and understanding of the terms hereof.


5.    Revocation Period. Employee specifically acknowledges and understands that
this Agreement is intended to release and discharge any claims of Employee under
the Age Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act (OWBPA). Under the OWBPA, Employee has 21 calendar days in which
to consider this Agreement and Employee will have 7 calendar days after signing
this Agreement in which to revoke Employee’s acceptance of this Agreement.
However, pursuant to paragraph 19, below, Employee may sign this Agreement at
any time after the Termination Date provided that this Agreement is signed and
the 7 calendar day period for revocation has passed (without revocation) no
later than the 60th day after the Termination Date. To revoke, Employee must
deliver written notice of revocation to Company’s Human Resources Department at
14111 Scottslawn Rd; Marysville, Ohio 43041, Attention: Denise Stump. This
Agreement will not be effective or enforceable unless it is signed in accordance
with Paragraph 19 and is not revoked before the revocation period has expired.
The Effective Date is the day after the last day of the revocation period
following Employee’s execution of this Agreement.


6.    Non-disparagement. Employee agrees that Employee will not make any
statement to any third party that Employee could reasonably foresee would cause
harm to the personal or professional reputation of the

4
/s/ LH
Initials

--------------------------------------------------------------------------------



Released Parties. The Company will instruct its CEO, Senior Executive Staff, and
Human Resource Executives not to make any statement to any third party that
he/she could reasonably foresee would cause harm to the personal or professional
reputation of Employee. For example, if asked about the reason for Employee's
departure, the parties agree that a permissible response would be: Employee's
departure was not related to any disagreement relating to the Company's
operations, policies, practices or financial reporting.


7.    No Admission of Liability. Neither this Agreement, nor any term contained
herein, may be construed as, or may be used as, an admission on the part of
either party of any fault, wrongdoing, or liability whatsoever.


8.    Survivorship. Should Employee die or become totally disabled following the
Termination Date but before the payments due Employee under Paragraph 1 above
have been made, any remaining payments shall be made to Employee (or Employee’s
designated beneficiary, as applicable).


9.    Return of Property. Employee agrees to return all Company property
remaining in Employee’s possession or control, including without limitation any
and all equipment, documents, credit cards, hardware, software, source code,
data, keys or access cards, files, or records on or before the Termination Date.


10.    Confidentiality. This Agreement is and shall remain confidential.
Employee agrees not to, at any time, disclose the terms of this Agreement, in
whole or in part, including the existence and amount of the Severance Benefits,
to any individual or entity without the prior written consent of Company or
unless required by law. Employee may, however, disclose the terms of this
Agreement to Employee’s attorney, tax advisor, and immediate family, provided
that any such persons agree in advance to be bound by this confidentiality
provision. Employee further acknowledges and agrees that any confidentiality,
nondisclosure, noncompetition, and nonsolicitation obligations to Company under
any prior agreement, are not being released hereby and will specifically survive
the termination of Employee’s employment and this Agreement. Employee expressly
agrees to keep and maintain Company confidential information confidential, and
not to use or disclose such information, directly or indirectly, without the
prior written consent of Company or unless required by law. Employee agrees that
the provisions of this paragraph are material terms of this Agreement.


11.    Cooperation with Litigation. Employee will cooperate fully with Company
in its defense of any lawsuit filed over matters that occurred during the tenure
of Employee’s employment with Company, and Employee agrees to provide full and
accurate information with respect to same. Employee further agrees not to assist
any party in maintaining any lawsuit against any of

5
/s/ LH
Initials

--------------------------------------------------------------------------------



the Released Parties, and will not provide any information to anyone concerning
any of the Released Parties, unless compelled to do so by valid subpoena or
other court order, and in such case only after first notifying Company
sufficiently in advance of such subpoena or court order to reasonably allow
Company an opportunity to object to same.


12.    Cooperation with Governmental Investigations. Employee will cooperate
fully with Company in any investigation, audit, or inquiry conducted by or on
behalf of any federal, state, or local governmental agencies regarding the
Company, including, but not limited to, providing truthful information to the
Company and making herself/himself available to the Company upon reasonable
notice for purposes of being interviewed or otherwise providing assistance to
the Company. Employee further agrees to notify the Company through the Director
of Litigation, David Faure, at 14111 Scottslawn Road, Marysville, Ohio 43041
should he/she be contacted by a governmental agency regarding a governmental
investigation, audit or inquiry regarding the Company.


13.    Choice of Law. The validity, construction and interpretation of this
Agreement shall be governed by the laws of the State of Ohio.


14.    Execution in Parts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute a single Agreement.


15.    No Waiver of Terms. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions of this Agreement shall not be deemed a
waiver of any such term, covenant, or condition, nor shall any failure at any
one time or more times be deemed a waiver or relinquishment at any other time or
times of any right under this Agreement.


16.    Modifications. No modification or amendment of this Agreement shall be
effective unless the same is in a writing duly executed by all the parties
hereto.


17.    Assignment. Company may assign, in whole or in part, its rights and
obligations under this Agreement, and the rights of Company hereunder shall
inure to the benefit of, and the obligations of Company hereunder shall be
binding upon, its successors and assigns. Employee’s rights and obligations
hereunder may not be assigned.


18.    Entire Agreement. Except as otherwise set forth herein, this Agreement
sets forth the entire Agreement between Company and Employee and supersedes and
replaces any and all prior or contemporaneous representations or agreements,
whether oral or written, relating to the subject matter hereof.

6
/s/ LH
Initials

--------------------------------------------------------------------------------





19.    Method of Acceptance. To accept, Employee must sign the Agreement. Once
Employee has accepted the Agreement, Employee shall deliver a signed and dated
copy hereof to Tasha Potts in Company’s Human Resources Department, 14111
Scottslawn Road, Marysville, Ohio 43041. This Agreement cannot be accepted until
after the Termination Date and will not be effective if signed by Employee prior
to the Termination Date. To be effective, this Agreement must be signed by
Employee after the Termination Date and the 7 calendar day period for revocation
must expire (without revocation) no later than the 60th day following the
Termination Date. Employee’s failure to deliver a signed and irrevocable
Agreement in a timely manner will excuse Company from timely payment.


IN WITNESS WHEREOF, EACH OF THE UNDERSIGNED, HAVING RECEIVED ALL THE ADVICE
DEEMED NECESSARY, AND HAVING CAREFULLY READ AND UNDERSTOOD THIS AGREEMENT, DOES
HEREBY SIGN AND ACCEPT THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.






April 17, 2014
 
/s/ Lawrence Hilsheimer
Date
 
Lawrence Hilsheimer
 
 
 
April 15, 2014
 
THE SCOTTS COMPANY LLC
Date
 
By: /s/ Denise S. Stump
 
 
Its: Executive Vice President, Global HR    



    
            






    


            


            



7
/s/ LH
Initials